Citation Nr: 1108654	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-21 996	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for a disability affecting the Veteran's right shoulder and neck, claimed as acute and subacute peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from June 1963 to December 1963 and from December 1966 to April 1973.  He has been awarded the Combat Infantry Badge, and the Vietnam Campaign Medal, among other decorations for his service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an RO decision of February 2007, which denied the benefit sought.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

Although the Veteran was scheduled for a video conference hearing, he has since requested a Travel Board hearing.  This matter must be remanded so that the Veteran may be scheduled for a Travel Board hearing, to be held at the Muskogee RO.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled, in accordance with appropriate procedures, for a new Travel Board hearing before a Veterans Law Judge at the RO. 38 U.S.C.A. § 7107. The Veteran and his representative must be provided notice of the place and time of the newly scheduled hearing, and a copy of such notice should be placed in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



